IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SERGE VLADIMIRSKY,                       : No. 417 EAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
THE SCHOOL DISTRICT OF                   :
PHILADELPHIA,                            :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2017, the Petition for Allowance of Appeal

is DENIED.